MEMORANDUM ***
T. Gordon McLeod and Saundra McLeod appeal pro se the district court’s order denying their motion for reconsideration of the district court’s summary judgment in favor of defendants in their action alleging that city officials violated their rights by passing an ordinance that applied only to them and put them out of business. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for an abuse of discretion the district court’s denial of a motion for reconsideration, Sch. Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993), and we affirm.
Because the McLeods failed to demonstrate mistake, inadvertence, surprise, excusable neglect, newly-discovered evidence, or any other basis for relief from judgment, the district court did not abuse its discretion by denying the motion for reconsideration. See id. at 1262-63.
We reject the McLeods’ remaining contentions.
We deny without prejudice to renewal of Appellees’ request for attorneys fees and expenses. See Fed. R.App. P. 39; Ninth Circuit Rule 39-1.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.